Citation Nr: 0814847	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  01-03 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic sleep 
disorder, claimed as sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1972 and from November 1974 until his retirement in November 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for sleep apnea.  This case was previously before 
the Board in August 2006, at which time it was remanded for 
additional development of the record.  As the requested 
development has been accomplished, the case is again before 
the Board for appellate consideration.

The August 2006 Board decision also granted an initial 10 
percent evaluation for restless leg syndrome, and remanded 
the claim for an earlier effective date for an award of a 50 
percent rating for vascular headaches.  Based on the receipt 
of additional evidence, the RO, in a September 2007 rating 
action, assigned December 1, 1996, the day following 
discharge from service, as the effective date for a 50 
percent evaluation for headaches.  Accordingly, these issues 
are no longer before the Board and this decision is limited 
to the issue set forth on the preceding page.


FINDINGS OF FACT

1.  Service connection is in effect for restless leg 
syndrome.

2.  The veteran's sleep apnea was not shown in service or for 
several years thereafter, and is not related to service.

3.  A chronic sleep disorder other than sleep apnea is 
directly related to the veteran's restless leg syndrome.




CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  A chronic sleep disorder other than sleep apnea, is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in June 2003 and August 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any further evidence he has in 
his possession that pertains to the claim.  The August 2006 
letter also advised the veteran of the evidence needed to 
establish a disability rating and effective date.  The case 
was last readjudicated in September 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service private and 
VA treatment records, VA examination reports, and hearing 
transcripts.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran asserts that service connection is warranted for 
a sleep disorder, claimed as sleep apnea.  He claims that it 
was either incurred in service, or that it is related to his 
service-connected restless leg syndrome.  

Turning to the evidence, on a number of occasions in service, 
the veteran was heard to complain of difficulty sleeping.  
While on two of those occasions, the veteran's sleep problems 
were felt to be the result of various "family stresses," on 
other occasions those problems appear to have been attributed 
to problems with the veteran's lower extremities.  More 
specifically, in August 1995, during his second period of 
active military service, the veteran was heard to complain of 
a swelling of both ankles, accompanied by a "pins and 
needles" sensation which interrupted his sleep.  In September 
1996, the veteran complained of pain and twitching in his 
left foot, which caused him "to awake during sleep."  At the 
time of a service separation examination in November 1996, 
the veteran once again complained of "frequent trouble 
sleeping."  Service treatment records are negative for 
diagnosis or findings of sleep apnea.

Private medical records disclose that the veteran was 
diagnosed with moderate obstructive sleep apnea in December 
2002.  On VA examination in July 2007, the examiner, 
following review of the claims file and examination of the 
veteran, opined that the veteran's sleep apnea was not 
related to service.  He did conclude, however, that the 
veteran also has a chronic sleep disorder due to his restless 
leg syndrome.  

Thus, as sleep apnea was not shown in service, and the 
preponderance of competent medical evidence is against a 
finding that the disorder is related to service, service 
connection for that disorder is denied.  However, as the 
veteran has also been diagnosed with a chronic sleep disorder 
due to his restless legs syndrome, service connection for a 
chronic sleep disorder other than sleep apnea is warranted.   


ORDER

Service connection for sleep apnea is denied.

Service connection for a chronic sleep disorder other than 
sleep apnea is granted, subject to the regulations applicable 
to the payment of monetary benefits.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


